DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17-Nov-2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “a constraint ring . . . to constrain a movement of the second holder ring” is indefinite because the specification does not disclose the constraint ring as constraining a movement of the second holder ring.  As shown below in Figure 3 from the present application, the constraint ring (80) does not contact the second holder ring (73).  Therefore, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0106316) in view of Tristano et al. (US 8,091,689).
Regarding independent claim 1, Choi discloses a parking brake apparatus (see Abstract, FIGS. 1-9) comprising: a driving part (20); a driving gear (31) rotatably connected to the driving part (see FIG. 1; ¶ 0057); 5a gear shaft (30) engaged with the driving gear and configured to rotate in response to rotation of the driving gear (see e.g. FIG. 4, ¶ 0057); a piston (41) located between the gear shaft and a brake shoe (200) (see ¶ 0060) and having a first end (see FIG. 7, right-side end) adjoining the brake shoe (see FIG. 7) and a second end (see FIG. 7, left-side end) having an opening exposing an inner space of the see FIG. 7); a nut (54) located in the inner space of the piston (see FIG. 7), and screwed 10to the gear shaft (see ¶ 0072); an elastic member (51) located between the piston and the nut and configured to press the nut toward the brake shoe (see ¶¶ 0065-0066; FIGS. 7-9); a holder (52, 53) located entirely in the inner space of the piston and configured to support the elastic member (see ¶ 0068), the holder comprising: a first holder ring (52) configured to press the elastic member toward the brake shoe (see ¶¶ 0077, 0078; see also FIG. 8); and a second holder ring (53) positioned at the second end of the piston (see FIG. 7), attached to an end of the nut (see FIG. 6, ¶ 0069) and configured to press the first holder ring toward the elastic member (see FIG. 8, ¶ 0069); and 15a constraint ring (43) located in the inner space of the piston and surrounding the second holder ring of the holder (see FIG. 7) at the second end of the piston to constrain a movement of the second holder ring (see FIG. 7) (note: see rejection of claim 1 under 35 U.S.C. 112(b); the constraint ring (43) of Choi “constrains” the second holder ring (53) inasmuch as the present specification discloses that the constraint ring “constrains” the second holder ring).  
Choi does not disclose that the constraint ring is located entirely in the inner space of the piston.  Rather, Choi only discloses that the constraint ring is partially located in the inner space of the piston.  
Tristano teaches a parking brake apparatus (see Abstract, FIGS. 1, 2) comprising a piston (2) having an inner space (see FIG. 2), an elastic member (1), a first holder ring (5), a second holder ring (9), and a constraint ring (4) located entirely in the inner space of the piston and configured to constrain the holder (see FIG. 2; see also col. 3, lines 8-16).  
It would have been obvious to replace the constraint ring of Choi with the constraint ring of Tristano, which is located entirely within the inner space of the piston, to ensure that the constraint ring does not unintentionally separate from the piston (see e.g. Tristano, col. 5, lines 43-47), and to allow for a variable preload to adjust the application of parking brake forces (see e.g. Tristano, col. 6, lines 6-10).  
see ¶ 0069), and the first holder ring is locked to and constrained by the 5constraint ring (see FIG. 7).  
Regarding claim 4, Choi discloses that the second holder ring has a holder screw part formed on an inner surface thereof (see ¶ 0069), and  10the nut has an outer screw part formed on the outer surface thereof configured to engage the holder screw part of the second holder ring (see ¶ 0069; see also FIG. 6).  
Regarding claim 5, Tristano teaches that the piston has a constraint groove formed on the inner surface thereof (see col. 3, lines 8-16, “internal screw thread” forms a groove), 15such that the constraint ring is locked to and constrained by the constraint groove (see col. 3, lines 8-16; see also col. 5, lines 43-47).  
Regarding claim 6, Choi discloses that the elastic member comprises a plurality of disk springs stacked in the inner space of the 20piston (see ¶ 0023).  
Regarding claim 9, Choi discloses that the driving part comprises a motor (21) and a decelerator (22) configured to transfer a driving force of the motor to the 15driving gear (see FIGS. 1, 3).  
Regarding claim 10, Choi discloses that the gear shaft comprises: a worm wheel (31) engaged with the driving gear (see FIG. 1); and 20a screw (32) extending from the worm wheel and having a screw thread screwed to the nut (see FIGS. 1, 7; see also ¶ 0072).  
Regarding claim 11, Choi discloses that the worm wheel and the screw is configured to rotate when the driving gear is rotated (see ¶¶ 0044, 0045), and the nut and the piston are configured to move in an axial direction of the 5gear shaft when the screw is rotated (see ¶¶ 0044, 0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0106316) and Tristano et al. (US 8,091,689), as applied to claim 1, above, and further in view of DeMorais et al. (US 2017/0023079).
Regarding claim 7, Choi discloses that the piston comprises: a piston body part (41) having the inner space containing the 14nut and the elastic member (see FIG. 7); and a piston pressing part (42) extended from the piston body part and connected to the brake shoe (see FIGS. 1, 5).  
Choi does not disclose an anti-rotation part configured to prevent rotation of the nut.
Demorais teaches a brake device (see Abstract, FIGS. 1, 2) comprising a piston (5) and a nut (4) comprising an anti-rotation part (see ¶ 0052) configured to prevent rotation of the nut (see FIG. 2, ¶ 0052).
It would have been obvious to combine the anti-rotation part of DeMorais with the nut of Choi to prevent unintentional rotation of the nut, thereby accurately converting rotation of the gear shaft into translation of the nut and piston.  
see ¶ 0052), and the nut has a polygonal flange part formed on an outer surface 10thereof and configured to be constrained by the anti-rotation part (see ¶ 0052).  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

November 19, 2021